Citation Nr: 1725854	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a great right toe disability.

4.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.

5.  Entitlement to a compensable rating for residuals of a scar status post left inguinal hernia.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1996.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2012 rating decisions issued by the Regional Office (RO) in Houston, Texas.  In November 2016, the Veteran testified before the Board at a hearing held at the RO.  At the hearing, the issue of entitlement to a TDIU was raised as part of the claims for increased ratings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the file reflects that the Veteran has submitted an authorization to release medical records from the "Moena Enterprise Medical Department," for records beginning in 2002 related to his back and knee disabilities.  As it does not appear that these records have been requested, and no address has been provided, further development is necessary in order to assure that the duties to notify and assist have been met.

The Board notes that although the claims for service connection for a bilateral knee disability, a lumbar spine disability, and a right great toe disability were previously denied by final rating decisions, the Veteran's service treatment records were obtained and associated with the file following the issuance of those decisions.  Accordingly, the Board has characterized those issues as stated on the title page, and the need for new and material evidence to develop those claims is not necessary.  See 38 C.F.R. § 3.156(c).  

Accordingly, the Board finds that a VA addendum opinion is necessary with regard to the claim for service connection for a right great toe disability.  Although in March 2012, a VA examiner determined that it was less likely than not that the Veteran's current right great toe disability, diagnosed as a nail fungus, was related to his service, such opinion was based upon a finding that there was no injury to the right great toe in service.  However, the service treatment records document an ingrown toenail of the right great toe in October 1981 and a contusion to the right great toe in June 1983.  Those records should be discussed in an addendum opinion.

With regard to the Veteran's claim for increased rating for a scar residual of a left inguinal hernia, at his November 2016 hearing before the Board, the Veteran stated that he felt that his symptoms had worsened since the last VA examination conducted in 2010, in that he felt that his hernia was larger and he wore a brace around his abdomen.  In light of these contentions, a new VA examination should be obtained on the matter.

With regard to the Veteran's claim for increased rating for headaches, the Board notes that a VA examination was obtained in January 2017 as to this issue, but a supplemental statement of the case has not been issued, nor has the Veteran waived original jurisdiction consideration of such evidence.  The Board notes that the Veteran is also in receipt of a 40 percent rating for a traumatic brain injury (TBI), and that such rating was based primarily upon his headaches.  Pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8045 which pertains to TBIs, residuals of a TBI with distinct diagnoses, like migraine headaches, should be rated under the respective diagnostic code, in this case DC 8100.  Therefore, it is unclear whether the Veteran suffers two separate types of headaches warranting ratings under both codes, or whether his disability is more appropriately rated pursuant to one of the above codes.  Clarification is necessary on remand.

With regard to the Veteran's claim for a TDIU, it appears that the RO is currently developing that claim.  Specifically, the Veteran has recently provided information identifying his previous employer and reason for termination of employment.  Action to verify this information with the previous employer has not yet been undertaken, and should be accomplished on remand.  Additionally, given the need for further development in this matter it would be advantageous to obtain a current opinion as to the impact of the Veteran's service connected disabilities on his ability to obtain and maintain employment.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide further details, to include address and/or location, for Moena Enterprise Medical Department, and attempt to obtain any available records.  Inform the Veteran of any and all attempts to obtain these, and any other, identified records.

2.  Obtain a VA opinion addendum or, if found to be necessary, schedule the Veteran for a VA examination, to assess the etiology of his right great toe disability.  The examiner should review the claims file.  The examiner should provide a rationale for the conclusion reached:

Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's current right great toe disability was caused by or incurred during the Veteran's service, to include the notation of an ingrown toenail of the right great toe in October 1981 and a contusion to the right great toe in June 1983?

3.  Schedule the Veteran for a VA examination to determine the current severity of his residual scar following left inguinal hernia.

4.  Readjudicate the Veteran's claim for an increased rating for headaches, taking into consideration the January 2017 VA examination.  When determining the most appropriate rating, consider the current 30 percent rating under DC 8100 and 40 percent rating under DC 8045.  If further VA examination is necessary to clarify the Veteran's headache etiology and diagnosis, such should be undertaken.

5.  Develop the Veteran's claim for a TDIU, to include obtaining any relevant employment verification and reason for termination.

6.  Schedule the Veteran for VA opinion/opinions (and/or examination (if necessary)) to assess the functional impairment caused solely by his service-connected disabilities (TBI, headaches, gastroesophageal reflux disease, scar to the right head, scar residual of a left inguinal hernia).

The applicable clinician should review the file to be familiar with the Veteran's occupational and education history.  A complete rationale should accompany any opinion provided.

7.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


